      Case 3:18-cv-00274-SRU Document 75 Filed 11/19/18 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

LaSHAWN ROBINSON, et al.                        :               CIVIL ACTION NO
                                                :               3:18-cv-00274 (SRU)
      v.                                        :
                                                :
DIANNA WENTZELL, et al.                         :               NOVEMBER 19, 2018

                          STATE DEFENDANTS' MEMORANDUM
                           REGARDING PLAINTIFFS' STANDING

I. Introduction

       The defendants Dianna Wentzell, Glen Peterson, Allan Taylor, Dannel Malloy and

George Jepsen (the "state defendants"), respectfully submit this memorandum in accordance

with the Court's order of October 29, 2018 (Doc. 72) requesting supplemental briefing

regarding the issue of whether the plaintiffs have standing. As set forth more fully below,

while plaintiffs have standing to pursue their claims set forth in the first count of the

complaint, they lack standing as to their claims in the second count.

II. Discussion

   A. The Allegations of the Complaint

           The plaintiffs in this case are black and Hispanic parents who reside in the City of

Hartford with their school-aged children, on whose behalf the lawsuit has allegedly been

brought. (Doc. 1, paras. 6-14) All claim they have applied, seeking to have to have their

children attend interdistrict magnet schools whose available seats are filled by a lottery run

by the Regional School Choice Office ("RSCO"), created and overseen by Connecticut State

Department of Education ("CSDE"), but to date their children have not obtained seats in the

magnet schools they sought to attend. (Complaint paras. 6-14; 50-60)
      Case 3:18-cv-00274-SRU Document 75 Filed 11/19/18 Page 2 of 6



       Seeking declaratory and injunctive relief, the plaintiffs assert two separate causes of

action. (Doc. 1, "prayer for relief," paras. 1-5; Doc.1, paras. 71-94) The first cause of action,

entitled "the 75% minority cap violates the Equal Protection clause of the Fourteenth

Amendment," alleges that the 75% target for black and Hispanic enrollment in such

interdistrict magnet schools, contained in existing Superior Court orders entered in

furtherance of the Connecticut Supreme Court's desegregation mandate in Sheff v. O'Neill,

238 Conn. 1 (1996), and now codified in state statute, violates federal Equal Protection

principles. (Doc. 1, paras. 39, 41, 42, 45-49) The second count, entitled "racial manipulation

of the RSCO lottery violates the Equal Protection Clause of the Fourteenth Amendment,"

alleges that certain protocols and procedures utilized by RSCO for running the lottery and

populating available seats in the interdistrict magnet schools "use race, overtly and covertly,

so as to preference white and Asian students at the expense of black and Hispanic students,"

which plaintiffs label "racial manipulation." (Doc. 1, paras. 84-94)

       Because none of the protocols or procedures plaintiffs complain about in the second

count are employed with respect to interdistrict magnet school applicants who reside in

Hartford, plaintiffs lack standing as to the second count, and the state defendants are entitled

to dismissal of the count, judgment on the pleadings or summary judgment as to that count.

Shain v. Ellison, 356 F.3d 211, 215-216 (2d Cir.2004) (Where plaintiff lacks standing, the

court lacks subject matter jurisdiction).

   B. Principles of Standing

       Constitutional standing embodies the requirement that any party suing in federal court

must establish the existence of a case or controversy within the meaning of Article III of the

U.S. Constitution. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992); City of Los




                                                2
      Case 3:18-cv-00274-SRU Document 75 Filed 11/19/18 Page 3 of 6



Angeles v. Lyons, 461 U.S. 95, 111 (1983); Clapper v. Amnesty International, 568 U.S. 398,

408-409 (2013). Constitutional standing requires that the plaintiff have suffered an "injury in

fact," such that there is: i) an invasion of a legally protected interest that is concrete and

particularized and not conjectural or hypothetical; ii) a causal connection between the alleged

injury and the conduct of which the plaintiff complains; and iii) likelihood that the injury will

be addressed by a decision favorable to the plaintiff. Id. The plaintiff must demonstrate an

injury to himself that is distinct and palpable and not merely abstract; the plaintiff's injury

must be concrete in both a qualitative and temporal sense. Whitmore v. Arkansas, 495 U.S.

149, 155 (1990); Warth v. Seldin, 422 U.S. 490, 500 (1975); O'Shea v. Littleton, 414 U.S.

488, 494 (1974). For injunctive relief, constitutional standing requires establishing a real and

immediate threat of future harm by the defendants. Shotz v. Cates, 256 F.3d 1077, 1081-82

(11th Cir.2001); Shain, 356 F.3d at 215-16.

    C. Plaintiffs' Allegations and the Operation of the Lottery

        As noted, the gravamen of plaintiffs' claim in the second count is that certain lottery

protocols employed by RSCO overtly and covertly "preference white and Asian students at

the expense of black and Hispanic students." (Doc.1, paras. 84-94) Paragraphs 50 through 60

of the Complaint, incorporated by reference into the second count (Doc. 1, para. 84), also

specifically address the RSCO run lottery, and allege that the RSCO lottery "uses race to

carefully engineer the racial makeup of magnet schools in Hartford," "test," "tweak," "tinker"

and "run simulations during the lottery process," (Doc. 1, paras. 55, 56, 57, 59) all to give

preference to white and Asian applicants. (Doc. 1, para. 59, 60) Nowhere is it alleged, nor

can plaintiffs establish -- as they must for constitutional standing for purposes of the second

count -- that any such alleged tweaking or tinkering to favor white or Asian applicants occurs




                                                 3
      Case 3:18-cv-00274-SRU Document 75 Filed 11/19/18 Page 4 of 6



with respect to applicants who reside in Hartford, as do all the plaintiffs. (Doc. 1, paras. 6-14)

Again, plaintiffs must demonstrate concrete and particularized injury to themselves in order

to establish constitutional standing. Whitmore, 495 U.S. at 155. As described by the Court in

Shain¸"[i]n order to meet the constitutional minimum of standing to seek injunctive relief,

[plaintiff] Shain must carry the burden of establishing that 'he has sustained or is immediately

in danger of sustaining some direct injury as the result of the challenged official conduct.'"

Shain, 356 F.3d at 215 (quoting City of Los Angeles, 461 U.S. at 101-102). Here, plaintiffs

have not and cannot sustain their constitutional burden of establishing standing as to the

second count. Plaintiffs' failure to carry this burden by itself requires the Court to dismiss or

grant judgment on the pleadings as to the second count.

       The plaintiffs' lack of constitutional standing to assert their claims in the second count

is further underscored by the unchallenged evidence presented in the affidavit of Glen

Peterson, filed in conjunction with the state defendants' motion for judgment on the pleadings

or in the alternative for summary judgment, dated April 27, 2018 (Doc. 34-9, Exhibit H to the

state defendants' memorandum in support of their motion for judgment on the pleadings or in

the alternative for summary judgment). Paragraphs 20 through 27 of the Peterson affidavit

describe in detail certain sorting methods applied, where needed, to the suburban applicant

pool to seek to ensure sufficient white and Asian suburban applicants are reached in the

process to try to attain compliance at each interdistrict magnet school with the goal of 25%

of enrollment comprised of white or Asian students. Notably, these paragraphs describe that

such sorting methods or protocols are not applied with respect to Hartford resident

applicants. (Doc. 34-9, Peterson Affidavit paras. 20 (applied to suburban applicant pools);

22, 24 (applied for applicants who live in "towns other than Hartford"); 27 (applied to "order




                                                4
      Case 3:18-cv-00274-SRU Document 75 Filed 11/19/18 Page 5 of 6



the suburban applicant pool")). In short, the very protocols plaintiffs complain of in the

second count, which they allege constitute illegal "manipulation" or preferences favoring

white or Asian applicants, manifestly do not come into play with respect to plaintiffs'

applications to the interdistrict magnet schools.

III. Conclusion

       Leaving aside the accuracy of plaintiffs' characterization of these protocols and

methods, plaintiffs have not and cannot establish, as they must, that the protocols they

complain of in the second count have been or will be applied to them. As such they lack

constitutional standing as to that count. Whitmore, 495 U.S. at 155; Warth¸ 422 U.S. at 500;

Shain, 356 F.3d at 215.



                                              STATE DEFENDANTS
                                              GEORGE JEPSEN
                                              ATTORNEY GENERAL

                                          BY: /s/ Ralph E. Urban
                                            Ralph E. Urban
                                            Darren P. Cunningham
                                            Assistant Attorneys General
                                            Federal Bar Nos. ct00349 and ct25380
                                            ralph.urban@ct.gov
                                            darren.cunningham@ct.gov
                                            Office of the Attorney General
                                            55 Elm Street, P.O. Box 120
                                            Hartford, CT 06141-0120
                                            Tel: (860) 808-5210
                                            Fax: (860) 808-5385




                                                5
      Case 3:18-cv-00274-SRU Document 75 Filed 11/19/18 Page 6 of 6



                                      CERTIFICATION

       I hereby certify that on November 19, 2018, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.


                                               /s/ Ralph E. Urban
                                               Ralph E. Urban
                                               Assistant Attorney General
                                               Federal Bar No. ct00349




                                                6
